Case: 12-10549   Date Filed: 04/01/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-10549
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:05-cr-00480-JDW-TBM-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

RAYMUNDO ANDERSON-RUIZ,

                                                           Defendant-Appellant.

                       ___________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                      ____________________________

                                (April 1, 2013)

Before MARTIN, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

     Raymundo Anderson-Ruiz, who was convicted of violating 8 U.S.C. §

1326(a), appeals from the district court’s denial of his motion to dismiss the
              Case: 12-10549     Date Filed: 04/01/2013   Page: 2 of 2


indictment on speedy trial grounds. For the reasons which follow, we affirm.

      The sole argument made by Mr. Anderson-Ruiz is that the district court

erred in not sua sponte holding an evidentiary hearing on his speedy trial claim.

We find no abuse of discretion, much less plain error. The district court, in denying

Mr. Anderson-Ruiz’s motion, assumed that his factual allegations were true. See

Docket Entry 13 at 2-3. Because Mr. Anderson-Ruiz does not challenge the district

court’s decision on the merits, an evidentiary hearing would not have helped Mr.

Anderson-Ruiz in any material way. As we have said before, a district court need

not hold an evidentiary hearing where the movant’s allegations, even if true, do not

warrant the relief requested. See, e.g., Chavez v. Sec’y Fla. Dep’t of Corr., 647
F.3d 1057, 1072-73 (11th Cir. 2011); United States v. Massey, 89 F.3d 1433, 1443

(11th Cir. 1996).

      AFFIRMED.




                                          2